IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1475
                              Filed October 5, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEVON LARONE WEBSTER,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Celene Gogerty, Judge.



      Devon Webster appeals following his guilty plea. AFFIRMED.



      Britt Gagne of Gagne Law Office, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                          2


AHLERS, Presiding Judge.

       Devon Webster pleaded guilty to assault causing bodily injury (count I), two

counts of harassment in the first degree (counts II and III), and stalking (count IV).

After his plea was accepted, Webster did not file a motion in arrest of judgment.

Following a later sentencing hearing, the court sentenced Webster to a combined

seven-year term of incarceration, assessed fines on each count, ordered Webster

to pay a 15% surcharge on any portion of the fines not suspended, then suspended

the fines, and assessed a $90 domestic or sexual abuse surcharge on the stalking

charge.

       Webster appeals and raises two issues. First, he claims the court failed to

inform him of the 15% surcharges when taking his plea, making his plea

involuntary. See Iowa R. Crim. P. 2.8(2)(b)(2) (requiring the court to inform the

defendant of “[t]he mandatory minimum punishment, if any and the maximum

possible punishment”); State v. Fisher, 877 N.W.2d 676, 685–86 (Iowa 2016)

(concluding surcharges, like fines, are punitive and must be disclosed to the

defendant to comply with Iowa Rule of Criminal Procedure 2.8). Second, he claims

there is confusion in the sentencing order as to whether the 15% surcharge was

imposed on all fines and how much of the surcharges was suspended.

I.     Challenge to the Plea

       As to Webster’s first challenge, “[w]e review challenges to plea proceedings

for correction of errors at law.” See State v. Weitzel, 905 N.W.2d 397, 401 (Iowa

2017). However, before we may consider the merits of Webster’s claim, we must

determine whether he has established good cause to appeal. See Iowa Code

§ 814.6(1)(a)(3) (2021) (prohibiting an appeal from a conviction where the
                                         3


defendant pleaded guilty except for a class “A” felony or “in a case where the

defendant establishes good cause” (emphasis added)).

       What amounts to “good cause” to appeal following a guilty plea is context

specific, but it must be “a legally sufficient reason.” State v. Damme, 944 N.W.2d

98, 105 (Iowa 2020). “By definition, a legally sufficient reason is a reason that

would allow a court to provide some relief.” State v. Treptow, 960 N.W.2d 98, 109

(Iowa 2021).

       Because Webster failed to file a motion in arrest of judgment to challenge

his guilty plea, he is precluded from obtaining appellate relief unless an exception

applies. See id. There used to be two recognized exceptions to this bar. Id. One

of the exceptions—when the failure to file a motion in arrest of judgment resulted

from ineffective assistance of counsel—has been abolished by enactment of Iowa

Code section 814.7, which prohibits raising claims of ineffective assistance of

counsel on direct appeal. Id. This leaves only one recognized exception—when

the district court fails to adequately advise the defendant of the consequences of

not filing a motion in arrest of judgment. Id. Webster relies on this exception to

assert he has good cause to appeal from his guilty plea.

       Iowa Rule of Criminal Procedure 2.8(2)(d) requires the defendant to be

informed “that any challenges to a plea of guilty based on alleged defects in the

plea proceedings must be raised in a motion in arrest of judgment and that failure

to so raise such challenges shall preclude the right to assert them on appeal.”

However, we do not require strict compliance with the rule’s requirements;

substantial compliance is sufficient. State v. Loye, 670 N.W.2d 141, 150 (Iowa

2003). Webster asserts the following advisory given by the district court at his plea
                                         4


hearing was not adequate to advise him of the consequences of not filing a motion

in arrest of judgment:

       [I]f you decide to challenge your—any of these guilty pleas, you must
       file a motion in arrest of judgment. This must be filed no later than
       forty-five days from this date or at least five days prior to your
       sentencing date, whichever comes first. If you don’t file your motion
       in arrest of judgment, you may lose grounds for an appeal. If you
       have questions about how to file a motion in arrest of judgment,
       please ask your attorneys.

Webster argues the advisory was deficient because it advised him that he “may

lose grounds for an appeal” and use of “may” incorrectly suggests his loss of the

ability to appeal his plea was conditional. We disagree. While ideally the district

court would have used the word “shall” rather than “may” in order to strictly comply

with rule 2.8(2)(d), looking at the advisory as a whole, we find substantial

compliance. See id. Webster was informed that he “must” file a motion in arrest

of judgment in order to challenge his guilty plea, which negates any suggestion

that he may have been misled by being told he “may” lose his appeal rights if he

didn’t. Finding substantial compliance with the rule, Webster’s failure to file a

motion in arrest of judgment precludes his right to challenge the plea on appeal.

       As the appellate court cannot provide relief, Webster has failed to establish

good cause to pursue his appeal as a matter of right under Iowa Code

section 814.6, so we reject his challenge to his guilty plea, affirm his conviction,

and proceed to address his sentencing challenge.

II.    Challenge to the Sentence

       Unlike the challenge to his guilty plea, Webster has good cause to challenge

his sentence. See Damme, 944 N.W.2d at 105 (finding good cause to appeal from

a conviction following a guilty plea when the defendant challenges the sentence
                                          5


rather than the guilty plea). Webster’s claimed sentencing error stems from the

court’s imposition of the 15% crime-services surcharge required by Iowa Code

section 911.1. He claims it is not clear for which counts the district court imposed

the surcharge or how much, if any, of the surcharges were suspended. The

claimed confusion originates from this statement by the district court during the

sentencing hearing:

               I am ordering fines in these cases. With regard to count I the
       fine is $430. counts II, III, and VI, the fine each is $855 plus a crime
       services surcharge of 15 percent. However, those fines are
       suspended. I am required to assess the domestic and sexual abuse
       related crime surcharge of $90. You will be ordered to pay victim
       pecuniary damages in an amount to be determined, and there will be
       a separate order with that amount.

We agree with Webster that the district court’s pronouncement during the hearing

was ambiguous to a degree. However, any ambiguity was cleared up by the

written sentencing order that followed, which reads:




The written sentencing order clarifies that the district court imposed the surcharge

on all counts and suspended the fine on all counts. The entire suspension of the

fines operated to suspend the entire corresponding surcharges imposed pursuant

to section 911.1.     See Iowa Code § 911.1(3) (“When a fine or forfeiture is

suspended in whole or in part, the court shall reduce the surcharge in proportion
                                        6


to the amount suspended.”); Horton v. State, 966 N.W.2d 663, 667 (Iowa Ct. App.

2021) (holding that when the entire fine is suspended, the entire surcharge

imposed pursuant to section 911.1 must be suspended as well). As it is clear that

the district court properly imposed the 15% surcharge on all counts and properly

suspended all those surcharges by suspending all the fines, we find no error in the

sentence imposed.

III.   Conclusion

       Webster has not established good cause to challenge his guilty plea on

appeal, so we affirm his conviction. We find no error in the sentence imposed.

Accordingly, we affirm.

       AFFIRMED.